DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 8-9, “a support assembly at least having a flexible lateral support member passing through the respective hollow sections” is confusing because it is not clear exactly how may lateral support members there are in the support assembly, i.e., a support assembly has one lateral support member passing through all of the hollow sections, or a support assembly has a plurality of lateral support members passing through the respective hollow sections.  Note similar errors in claim 17 (lines 10-11). 
  In claim 1, lines 11-12, “the guide faces respectively abutting against the opposite guide faces to locate” is not understood.  Note similar errors in claim 2 (lines 12-13), and claim 17 (lines 13-15).
	In claim 3, line 8, “second” should be “first”.
	In claim 6, line 4, “the opening” lacks proper antecedent basis.  Note similar errors in claims 7-9 and 20.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tazbaz ‘075 (US 2016/0132075 A1).
Regarding claim 1, Tazbaz shows a uniform distribution support structure of rotatory shaft link assembly (106), comprising a rotary shaft assembly (fig. 4, including 302(1), 302(2), 306(2), 306(3)) at least having multiple connection members (306(2), 306(3)), the connection members being side-by-side arranged (fig. 4), each connection member being correspondingly formed with at last one hollow section (414), at least one guide face being disposed in the hollow section (fig. 10, the opposite side surfaces of the hollow section 414 abutting the links 706, 702 to limit the rotating movement of the links); and a support assembly at  least having a flexible lateral support member (bendable unit 302(1), 302(2)) passing through the respective hollow sections, multiple opposite guide faces (fig. 10, the opposite side surfaces of the links 706, 702 abutting the side surfaces of the hollow section) being disposed on the lateral support member corresponding to the guide faces, the guide faces of the hollow section respectively abutting against the opposite guide faces, whereby when the connection members rotate and displace, the connection members are stably supported and arranged at fixed intervals (fig. 5).
As to claim 10, the rotatory shaft assembly is disposed between a first support (306(1)) and a second support (306(4)), the first support being connected with a first article (102), the second support being connected with a second article (104), the lateral support member being connected between the first and second supports (fig. 4).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,280,369 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, patented claims 1-19 include all structural limitations stated in claims 1-20 of the current application.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 2019/0274227 A1 (Hsu et al.) shows a synchronous gear hinge having an elastic support plate driven by rotation of a panel to absorb external force to prevent damage to the panel.
US 2015/0040353 A1 (Chen et al.) shows a dual-shaft hinge having a transmission linkage connecting two shafts to smoothen the movement of the electronic device.
US 2014/0196254 B2 (Song) shows a multi-axis hinge having a flexible plate attached to multiple connection members so that the operation of the hinge can be smoothly operated and damage to the hinge can be prevented.
US 2011/0097138 A1 (Eikelenboom) shows a gear hinge having a flexible strip mounted between two connection members to exert a tension to the hinge.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
December 13, 2022